Citation Nr: 1225243	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran had active military service from August 1972 to December 1972.   He was adjudged incompetent to handle the disbursement of his VA benefit payments by rating decision dated in October 2005.  The appellant is the Veteran's brother, who was appointed fiduciary in December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record reflects that the appellant was previously represented in this appeal by the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA). In a statement dated in June 2011, however, the appellant indicated that he wished to "revoke PRPAVA."  To date, VA has not received a new power of attorney from the appellant.  As such, the appellant is currently unrepresented.  

A hearing on this matter was scheduled for April 28, 2010 before a Decision Review Officer at the RO.  In correspondence received on April 14, 2010, the appellant indicated that he wished to "cancel hearing scheduled for 4/28/10... but continue my appeal to BVA."  Under these circumstances, the Board finds that the appellant has been afforded his opportunity for a hearing and that any request to testify before the RO or the Board has been withdrawn.  See 38 C.F.R. § 20.702(e) (2011).


FINDINGS OF FACT

1.  The Veteran is service connected for a single disability, schizophrenia, evaluated as 70 percent disabling.

2.  The Veteran's service-connected schizophrenia is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

Here, the Veteran has been awarded service connection for schizophrenia at 70 percent.  Thus, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis, because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.   

Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2011). 

Service connection for schizophrenia was established by rating decision dated October 1973.  A disability evaluation of 70 percent has been assigned since September 1982.  The Veteran been in receipt of disability benefits from the Social Security Administration (SSA) as a result of schizophrenia since June 1980.  His records from the SSA have been obtained.  

The record reflects that the Veteran suffered additional mental impairment, including increased memory deficit and intellectual impairment, as a result of traumatic brain injury sustained in March 2005.  

The Veteran underwent a VA mental disorders examination in September 2008.  The report indicates that he has resided in a residential care facility since his March 2005 traumatic brain injury.  Many of his psychiatric symptoms were controlled with medication, but the Veteran preferred to remain isolated, particularly during periods of anxiety.  During the interview, he acted in a childish manner and answered questions with an inappropriate smile on his face.  He did not seem to be aware of the purpose of the examination, but seemed cooperative.  He was unable to recall the details of questions asked to him, did not answer questions well, and could not specify the frequency and/or severity of his symptoms.  He was not oriented to person or time, but did know where he was.  His thought process was "very poor, delayed, poorly elaborated ... very concrete."  His judgment was intact but he had little insight into the severity of his disorder.  It was noted that the Veteran's schizophrenia and the residuals of his traumatic brain injury (noted to be memory impairment and decreased intellect) prevented him from engaging in travel, shopping, driving and household chores.  He was incapable of handling his financial affairs.  

The examiner found that the Veteran's schizophrenia resulted in total occupational and social impairment, describing his psychiatric disorder as "very chronic" but "basically under control because he is under constant supervision and receiving his treatment/medications in a timely manner."  The examiner noted that the Veteran was unable to function socially, nor could he hold a job, because of the "basic" symptoms of schizophrenia as well as his inappropriate behavior, impaired thought process, and social isolation.  

Similar symptoms were reported during VA clinical evaluations in 2008.  During a June 2008 clinical evaluation, the Veteran's judgment and insight were noted to be "almost nil." 

The Veteran was also evaluated by a private physician, Dr. O., who described the symptoms associated with the Veteran's schizophrenia and traumatic brain injury in a November 2009 statement.  She noted that the Veteran was "totally incapacitated and unemployable before the [traumatic brain injury] and ... is [still] not capable of performing the physical and mental act[s] required by employment ... [or] secure or follow a substantial[ly] gainful occupation as a result of his service-connected mental disorder.  It is more probable than not that his mental condition is the sole cause of his [traumatic brain injury] and also of his unemployability."  

On VA examination in February 2011, the Veteran indicated that he was a "happy person with no mental or physical problem."  He was again observed to be behaving in a child-like manner, "with little knowledge of the purpose of the present interview and rather indifferent to the whole process, but nonetheless cooperative."  On mental status examination, the Veteran exhibited inappropriate behavior, anxious mood, and easily distracted attention.  He was not oriented to time.  His thought process was severely impaired, with "no specific content."  His judgment and insight were similarly impaired.  His schizophrenia and residuals of traumatic brain injury contributed to an inability to engage in several activities of daily living.  He was unable to manage his financial affairs.  The examiner diagnosed chronic schizophrenia, undifferentiated type.  He noted that the severity of the Veteran's symptoms had increased since he was last examined in September 2008.  The examiner indicated that the memory impairment exhibited by the Veteran was "usually found in chronic schizophrenia and in this case he had superimpose[d] head trauma."  Total occupational and social impairment was noted as a result of schizophrenia and traumatic brain injury residuals.  

The evidence reflects that the Veteran's service-connected schizophrenia precludes him from engaging in substantially gainful employment.  Total occupational impairment as a result of his service-connected disability was found on both VA examinations and by a private physician in November 2009.  The Veteran has been in receipt of disability benefits from the SSA as a result of schizophrenia since 1980.  Although the Veteran suffered additional impairment as a result of traumatic brain injury sustained in March 2005, the VA and non-VA examination reports clearly show that the Veteran's schizophrenia renders him unemployable, even when the residuals from his traumatic brain injury are excluded from consideration.  

As a result, the evidence at least raises reasonable doubt as to whether the Veteran can engage in substantially gainful employment as a result of his service-connected schizophrenia.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disability is as likely as not of such severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, a TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


